IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2370 Disciplinary Docket No. 3
                                :
                 Petitioner     :           No. 49 DB 2017
                                :
           v.                   :           Attorney Registration No. 33822
                                :
DAVID LEONARD QUATRELLA,        :           (Out of State)
                                :
                Respondent      :


                                       ORDER

PER CURIAM
      AND NOW, this 8th day of July, 2019, upon consideration of the Verified Statement

of Resignation, David Leonard Quatrella is disbarred on consent from the Bar of this

Commonwealth retroactive to April 6, 2017, see Pa.R.D.E. 215, and he shall comply with

the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).